FOX LAW OFFICES, P.A. c/o 131 Court Street , #11 Exeter, NH 03833 Telephone (603) 778-9910 Facsimile (603) 778-9911 April 22, United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Attn: Pamela Long, Assistant Director Re: Kraig Biocraft Laboratories, Inc. Amendment No. 2 to Registration Statement on Form S-1 Filed January 25, 2010 File No. 333-162316 Quarterly Report on Form 10-Q/A for the Period Ended June 30, 2009 Filed November 24, 2009 File No. 333-146316 Dear Ms.
